    Case 17-30998                Doc 36           Filed 12/04/18             Entered 12/04/18 14:43:42                         Desc          Page 1
                                                                           of 12



                                          UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF UTAH
                                               SALT LAKE CITY DIVISION

In re:                                                                 §      Case No. 17-30998
                                                                       §
JULIE F. LARSEN                                                        §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 12/29/2017. The
        undersigned trustee was appointed on 12/29/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                              $4,501.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                    $0.00
                          Administrative expenses                                                                                    $1,000.00
                          Bank service fees                                                                                             $23.08
                          Other Payments to creditors                                                                                    $0.00
                          Non-estate funds paid to 3rd Parties                                                                           $0.00
                          Exemptions paid to the debtor                                                                                  $0.00
                          Other payments to the debtor                                                                                   $0.00

                          Leaving a balance on hand of1                                                                              $3,477.92

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
    Case 17-30998                Doc 36           Filed 12/04/18             Entered 12/04/18 14:43:42                         Desc          Page 2
                                                                           of 12
     6. The deadline for filing non-governmental claims in this case was 04/17/2018 and the deadline
        for filing government claims was 04/17/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $1,125.25. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

         The trustee has received $0.00 as interim compensation and now requests the sum of $0.00, for
a total compensation of $0.002. In addition, the trustee received reimbursement for reasonable and
necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of $7.83, for
total expenses of $7.83.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/19/2018                                                         By:       /s/ George B. Hofmann
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                           Case 17-30998   Doc 36   Filed 12/04/18
                                                                                 FORM Entered
                                                                                       1      12/04/18 14:43:42                             Desc          Page 3
                                                                                   of 12
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    1              Exhibit A
                                                                                  ASSET CASES

Case No.:                     17-30998-KRA                                                                                           Trustee Name:                               George B. Hofmann
Case Name:                    LARSEN, JULIE F.                                                                                       Date Filed (f) or Converted (c):            12/29/2017 (f)
For the Period Ending:        11/19/2018                                                                                             §341(a) Meeting Date:                       01/30/2018
                                                                                                                                     Claims Bar Date:                            04/17/2018

                                  1                               2                        3                                 4                        5                                         6

                         Asset Description                      Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                      Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                   Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                  Less Liens, Exemptions,
                                                                                     and Other Costs)

 Ref. #
1       Land vacant lot Ocala, FL - 34480 Marion                      $4,000.00                      $3,501.00                                        $4,501.00                                             FA
        County described as SEC 07 TWP 16 RGE 23,
        PLAT BOOK J PAGE 138, SILVER SPRINGS
        SHORES UNIT 17 BLK 286 LOT 10
2       beds & bedding, rugs, provisions, sewing                       $400.00                              $0.00                                          $0.00                                            FA
        machine
3       coffee tables, end tables, lamps, hutch, stereo,               $600.00                              $0.00                                          $0.00                                            FA
        dining set, couches & chairs, kitchenware,
        household tools, dressers, guitar
4       dining set                                                     $200.00                              $0.00                                          $0.00                                            FA
5       TVs, dvd players, stereo, phones, misc.                        $100.00                              $0.00                                          $0.00                                            FA
6       4 Lladro pieces, and other art                                 $100.00                              $0.00                                          $0.00                                            FA
7       books, CDs, DVDs,                                              $100.00                              $0.00                                          $0.00                                            FA
8       family art and pictures                                         $50.00                              $0.00                                          $0.00                                            FA
9       Sports equipment                                                $50.00                              $0.00                                          $0.00                                            FA
10      apparel                                                        $400.00                              $0.00                                          $0.00                                            FA
11      Wedding ring, other watches & jewelry                          $800.00                              $0.00                                          $0.00                                            FA
12      2 dogs                                                           $1.00                              $0.00                                          $0.00                                            FA
13      Cash                                                            $10.00                          $10.00                                             $0.00                                            FA
14      Savings Account Golden West Credit Union                        $25.00                          $25.00                                             $0.00                                            FA
        savings
15      Checking Account Goldenwest Credit Union,                       $75.00                          $75.00                                             $0.00                                            FA
        checking
16      Squeaky Bow-tique, LLC dba Little Green Trike                    $0.00                              $0.00                                          $0.00                                            FA
        Shoe Company, out of business, insolvent 50.00
        %
17      Unpaid earnings, est.                                          $170.00                         $170.00                                             $0.00                                            FA
18      Possible claim of contribution v. Andria Jensen                  $0.00                              $0.00                                          $0.00                                            FA
19      Computer, printer, preipherals, phone                          $100.00                              $0.00                                          $0.00                                            FA
                                          Case 17-30998              Doc 36    Filed 12/04/18
                                                                                            FORM Entered
                                                                                                  1      12/04/18 14:43:42                                   Desc           Page 4
                                                                                              of 12
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    2              Exhibit A
                                                                                                    ASSET CASES

Case No.:                    17-30998-KRA                                                                                                              Trustee Name:                               George B. Hofmann
Case Name:                   LARSEN, JULIE F.                                                                                                          Date Filed (f) or Converted (c):            12/29/2017 (f)
For the Period Ending:       11/19/2018                                                                                                                §341(a) Meeting Date:                       01/30/2018
                                                                                                                                                       Claims Bar Date:                            04/17/2018

                                 1                                             2                            3                                  4                        5                                         6

                        Asset Description                                   Petition/                Estimated Net Value                   Property                Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled               (Value Determined by                   Abandoned               Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                         Trustee,                  OA =§ 554(a) abandon.          the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

TOTALS (Excluding unknown value)                                                                                                                                                                 Gross Value of Remaining Assets
                                                                                   $7,181.00                          $3,781.00                                          $4,501.00                                       $0.00




    Major Activities affecting case closing:
      Sent email to E. Williams with Form 2 for estate tax returns
      Rcvd 2017 tax returns, analyzed against 2016 tax returns, requested info on new LLC Nine O LLC, and missing 2017 Seq 13 worksheet for Schedule E of tax returns which lists LLC
      information
      Sent email to Debtor's counsel re: outstanding tax returns and refunds
      Rcvd payment of $3,501 from sale of vacant lot in Ocala, FL
      Sent email to Debtor's counsel with Trustee's directives
      In researching Debtor on Westlaw, Debtor uses a SSN under 528 not 529, no records under the 529 number, 528 matches addresses, etc.
      Her middle name is Frost
      Filed application and order to employ C/K


Initial Projected Date Of Final Report (TFR):           02/01/2019                         Current Projected Date Of Final Report (TFR):                                    /s/ GEORGE B. HOFMANN
                                                                                                                                                                            GEORGE B. HOFMANN
                                                                                                                                                       Page No: 1
                 Case 17-30998               Doc 36         Filed 12/04/18   Entered 12/04/18 14:43:42                                     Desc     Page  5
                                                                     FORM  of212                                                                       Exhibit B
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           17-30998-KRA                                                                 Trustee Name:                          George B. Hofmann
Case Name:                         LARSEN, JULIE F.                                                            Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***9685                                                                   Checking Acct #:                       ******0998
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:              12/29/2017                                                                   Blanket bond (per case limit):         $48,104,231.00
For Period Ending:                 11/19/2018                                                                   Separate bond (if applicable):

       1                2                       3                                   4                                              5               6                 7

   Transaction       Check /             Paid to/                       Description of Transaction              Uniform          Deposit      Disbursement         Balance
      Date            Ref. #          Received From                                                            Tran Code           $               $


04/12/2018                     Brick City Title Insurance    Payment for vacant lot in Florida                     *              $3,501.00                          $3,501.00
                               Agency
                      {1}                                    Contract Sales Price                $4,501.00     1110-000                                              $3,501.00
                                                                                                 $(1,000.00)   2500-000                                              $3,501.00
04/30/2018                     Integrity Bank                Bank Service Fee                                  2600-000                                $2.51         $3,498.49
05/31/2018                     Integrity Bank                Bank Service Fee                                  2600-000                                $5.19         $3,493.30
06/30/2018                     Integrity Bank                Bank Service Fee                                  2600-000                                $5.02         $3,488.28
07/31/2018                     Integrity Bank                Bank Service Fee                                  2600-000                                $5.18         $3,483.10
08/05/2018                     Independent Bank              Bank Service Fee                                  2600-000                                $0.83         $3,482.27
08/06/2018                     Independent Bank              Bank Service Fee                                  2600-000                             ($0.83)          $3,483.10
08/31/2018                     Independent Bank              Bank Service Fee                                  2600-000                            $60.95            $3,422.15
09/05/2018                     Independent Bank              Bank Service Fee                                  2600-000                            ($60.95)          $3,483.10
09/06/2018                     Independent Bank              Bank Service Fee                                  2600-000                                $5.18         $3,477.92

                                                                    TOTALS:                                                       $3,501.00        $23.08            $3,477.92
                                                                        Less: Bank transfers/CDs                                      $0.00         $0.00
                                                                    Subtotal                                                      $3,501.00        $23.08
                                                                        Less: Payments to debtors                                     $0.00         $0.00
                                                                    Net                                                           $3,501.00        $23.08


  For the period of 12/29/2017 to 11/19/2018                                            For the entire history of the account between 04/11/2018 to 11/19/2018

  Total Compensable Receipts:                               $4,501.00                   Total Compensable Receipts:                                    $4,501.00
  Total Non-Compensable Receipts:                               $0.00                   Total Non-Compensable Receipts:                                    $0.00
  Total Comp/Non Comp Receipts:                             $4,501.00                   Total Comp/Non Comp Receipts:                                  $4,501.00
  Total Internal/Transfer Receipts:                             $0.00                   Total Internal/Transfer Receipts:                                  $0.00


  Total Compensable Disbursements:                          $1,023.08                   Total Compensable Disbursements:                               $1,023.08
  Total Non-Compensable Disbursements:                          $0.00                   Total Non-Compensable Disbursements:                               $0.00
  Total Comp/Non Comp Disbursements:                        $1,023.08                   Total Comp/Non Comp Disbursements:                             $1,023.08
  Total Internal/Transfer Disbursements:                        $0.00                   Total Internal/Transfer Disbursements:                             $0.00
                                                                                                                                                Page No: 2
                Case 17-30998             Doc 36     Filed 12/04/18   Entered 12/04/18 14:43:42                                    Desc      Page  6
                                                              FORM  of212                                                                       Exhibit B
                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                        17-30998-KRA                                                            Trustee Name:                           George B. Hofmann
Case Name:                      LARSEN, JULIE F.                                                        Bank Name:                              Independent Bank
Primary Taxpayer ID #:          **-***9685                                                              Checking Acct #:                        ******0998
Co-Debtor Taxpayer ID #:                                                                                Account Title:
For Period Beginning:            12/29/2017                                                             Blanket bond (per case limit):          $48,104,231.00
For Period Ending:               11/19/2018                                                             Separate bond (if applicable):

      1                 2                 3                                   4                                            5                6                 7

  Transaction        Check /            Paid to/                  Description of Transaction            Uniform          Deposit      Disbursement          Balance
     Date             Ref. #         Received From                                                     Tran Code           $               $




                                                                                                                                               NET           ACCOUNT
                                                                       TOTAL - ALL ACCOUNTS                    NET DEPOSITS               DISBURSE          BALANCES

                                                                                                                         $3,501.00          $23.08            $3,477.92




 For the period of 12/29/2017 to 11/19/2018                                       For the entire history of the case between 12/29/2017 to 11/19/2018

 Total Compensable Receipts:                          $4,501.00                   Total Compensable Receipts:                                   $4,501.00
 Total Non-Compensable Receipts:                          $0.00                   Total Non-Compensable Receipts:                                   $0.00
 Total Comp/Non Comp Receipts:                        $4,501.00                   Total Comp/Non Comp Receipts:                                 $4,501.00
 Total Internal/Transfer Receipts:                        $0.00                   Total Internal/Transfer Receipts:                                 $0.00


 Total Compensable Disbursements:                     $1,023.08                   Total Compensable Disbursements:                              $1,023.08
 Total Non-Compensable Disbursements:                     $0.00                   Total Non-Compensable Disbursements:                              $0.00
 Total Comp/Non Comp Disbursements:                   $1,023.08                   Total Comp/Non Comp Disbursements:                            $1,023.08
 Total Internal/Transfer Disbursements:                   $0.00                   Total Internal/Transfer Disbursements:                            $0.00




                                                                                                   /s/ GEORGE B. HOFMANN
                                                                                                   GEORGE B. HOFMANN
                                         Case 17-30998              Doc 36    Filed 12/04/18   Entered 12/04/18 14:43:42
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                         Desc      Page    7
                                                                                                                                                    Page No: 1             Exhibit C
                                                                                             of 12

  Case No.                      17-30998-KRA                                                                                      Trustee Name:             George B. Hofmann
  Case Name:                    LARSEN, JULIE F.                                                                                  Date:                     11/19/2018
  Claims Bar Date:              04/17/2018

 Claim               Creditor Name          Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount        Amount          Interest       Tax            Net
  No.:                                      Date                              Status    Tran Code   Amount        Amount       Allowed          Paid                                    Remaining
                                                                                                                                                                                         Balance

      5   CAPITAL ONE, N.A.               03/26/2018   General Unsecured §    Allowed   7100-000      $1,830.50    $1,830.50    $1,830.50          $0.00          $0.00         $0.00    $1,830.50
                                                       726(a)(2)
          c/o Becket and Lee LLP
          PO Box 3001
          Malvern PA 19355-0701
  CKFe    COHNE KINGHORN PC               08/02/2018   Attorney for Trustee   Allowed   3110-000      $2,174.40    $2,174.40    $2,174.40          $0.00          $0.00         $0.00    $2,174.40
     e                                                 Fees (Trustee Firm)
          111 East Broadway 11th Floor
          Salt Lake City UT 84111
 CKCS     COHNE KINGHORN PC               08/02/2018   Attorney for Trustee   Allowed   3120-000       $259.40      $259.40      $259.40           $0.00          $0.00         $0.00      $259.40
    T                                                  Expenses (Trustee
                                                       Firm)
         111 East Broadway 11th Floor
         Salt Lake City UT 84111
     2 DEPARTMENT STORES                  02/21/2018   General Unsecured §    Allowed   7100-000       $859.61      $859.61      $859.61           $0.00          $0.00         $0.00      $859.61
        NATIONAL BANK                                  726(a)(2)
         Citibank, N.A.
         701 East 60th Street North
         Sioux Falls SD 57117
Claim Notes: (2-1) Money Loaned
      4 DEPARTMENT STORES                 03/19/2018   General Unsecured §    Allowed   7100-000       $295.42      $371.19      $371.19           $0.00          $0.00         $0.00      $371.19
        NATIONAL BANK                                  726(a)(2)
         Citibank, N.A.
         701 East 60th Street North
         Sioux Falls SD 57117
Claim Notes: (4-1) Money Loaned
          GEORGE B. HOFMANN               06/08/2018   Trustee Expenses       Allowed   2200-000         $0.00        $7.83        $7.83           $0.00          $0.00         $0.00        $7.83
          111 E. Broadway
          11th Floor
          Salt Lake City UT 84111
          GEORGE B. HOFMANN               06/08/2018   Trustee                Allowed   2100-000         $0.00     $1,125.25       $0.00           $0.00          $0.00         $0.00        $0.00
                                                       Compensation
          111 E. Broadway
          11th Floor
          Salt Lake City UT 84111
                                            Case 17-30998             Doc 36      Filed 12/04/18   Entered 12/04/18 14:43:42
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                  Desc      Page    8
                                                                                                                                                             Page No: 2             Exhibit C
                                                                                                 of 12

   Case No.                        17-30998-KRA                                                                                             Trustee Name:            George B. Hofmann
   Case Name:                      LARSEN, JULIE F.                                                                                         Date:                    11/19/2018
   Claims Bar Date:                04/17/2018

 Claim                Creditor Name            Claim           Claim Class         Claim        Uniform     Scheduled      Claim        Amount         Amount         Interest       Tax            Net
  No.:                                         Date                                Status      Tran Code    Amount        Amount        Allowed          Paid                                    Remaining
                                                                                                                                                                                                  Balance

          GIL A. MILLER - ROCKY              11/12/2018   Accountant for         Allowed        3410-000      $1,481.50     $1,481.50     $1,481.50         $0.00          $0.00         $0.00     $1,481.50
          MOUNTAIN ADV                                    Trustee Fees (Other
                                                          Firm)
          215 S. State Street, Suite 550
          Salt Lake City UT 84111
          GIL A. MILLER - ROCKY              11/12/2018   Accountant for         Allowed        3420-000        $13.20        $13.20        $13.20          $0.00          $0.00         $0.00       $13.20
          MOUNTAIN ADV                                    Trustee Expenses
                                                          (Other Firm)
           215 S. State Street, Suite 550
           Salt Lake City UT 84111
      1   IRS                                02/14/2018   General Unsecured §    Allowed        7100-000      $7,620.00         $0.00         $0.00         $0.00          $0.00         $0.00         $0.00
                                                          726(a)(2)
         Attn Bankruptcy
         PO Box 7346
         Philadelphia PA 19101-7346
     3 JEREMY AND ADRIAN               02/23/2018 General Unsecured §            Allowed         7100-000   $100,000.00   $121,147.88   $121,147.88         $0.00          $0.00         $0.00   $121,147.88
        FREHNER                                      726(a)(2)
         1593 W Bloomington Dr S
         Saint George UT 84790-7763
Claim Notes: (3-1) A personal loan to Debtor which is mislabeled as a business debt in this case
      8   LONE PEAK HOSPITAL                 04/17/2018   General Unsecured §    Allowed        7100-000          $0.00      $118.90       $118.90          $0.00          $0.00         $0.00      $118.90
                                                          726(a)(2)
           Resurgent Capital Services
           PO Box 1927
           Greenville SC 29602
      6   PORTFOLIO RECOVERY           03/28/2018         General Unsecured §    Allowed        7100-000          $0.00      $380.40       $380.40          $0.00          $0.00         $0.00      $380.40
          ASSOCIATES, LLC                                 726(a)(2)
           POB 41067
           Norfolk VA 23541
      7   WELLS FARGO BANK,            03/30/2018         General Unsecured §    Allowed        7100-000      $3,448.78     $3,766.12     $3,766.12         $0.00          $0.00         $0.00     $3,766.12
          N.A.                                            726(a)(2)
           Wells Fargo Card Services
           PO Box 10438, MAC F8235-02F
           Des Moines IA 50306-0438
                                                                                                                          $133,536.18   $132,410.93         $0.00          $0.00         $0.00   $132,410.93
                                     Case 17-30998        Doc 36   Filed 12/04/18   Entered 12/04/18 14:43:42
                                                                         CLAIM ANALYSIS REPORT
                                                                                                                           Desc         Page    9
                                                                                                                                         Page No: 3              Exhibit C
                                                                                  of 12

Case No.                      17-30998-KRA                                                                             Trustee Name:             George B. Hofmann
Case Name:                    LARSEN, JULIE F.                                                                         Date:                     11/19/2018
Claims Bar Date:              04/17/2018


      CLAIM CLASS SUMMARY TOTALS

                                           Claim Class                      Claim        Amount        Amount                   Interest              Tax               Net
                                                                           Amount        Allowed        Paid                                                         Remaining
                                                                                                                                                                      Balance


           Accountant for Trustee Expenses (Other Firm)                        $13.20        $13.20            $0.00                   $0.00             $0.00                $13.20

           Accountant for Trustee Fees (Other Firm)                          $1,481.50     $1,481.50           $0.00                   $0.00             $0.00           $1,481.50

           Attorney for Trustee Expenses (Trustee Firm)                       $259.40       $259.40            $0.00                   $0.00             $0.00               $259.40

           Attorney for Trustee Fees (Trustee Firm)                          $2,174.40     $2,174.40           $0.00                   $0.00             $0.00           $2,174.40

           General Unsecured § 726(a)(2)                                   $128,474.60   $128,474.60           $0.00                   $0.00             $0.00         $128,474.60

           Trustee Compensation                                              $1,125.25         $0.00           $0.00                   $0.00             $0.00                 $0.00

           Trustee Expenses                                                      $7.83         $7.83           $0.00                   $0.00             $0.00                 $7.83
Case 17-30998            Doc 36     Filed 12/04/18 Entered 12/04/18 14:43:42              Desc         Page
                                                10 of 12


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-30998
Case Name:          JULIE F. LARSEN
Trustee Name:       George B. Hofmann

                                                               Balance on hand:                    $3,477.92


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                     $3,477.92

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
George B. Hofmann, Trustee Expenses                                  $7.83           $0.00                $7.83
Cohne Kinghorn PC, Attorney for Trustee Fees                    $2,174.40            $0.00          $1,200.00
Cohne Kinghorn PC, Attorney for Trustee Expenses                  $259.40            $0.00             $259.40
Gil A. Miller - Rocky Mountain Adv, Accountant for              $1,481.50            $0.00          $1,200.00
Trustee Fees
Gil A. Miller - Rocky Mountain Adv, Accountant for                 $13.20            $0.00               $13.20
Trustee Expenses


                          Total to be paid for chapter 7 administrative expenses:                  $2,680.43
                                                             Remaining balance:                      $797.49

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                     $0.00
                                                             Remaining balance:                     $797.49

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE




UST Form 101-7-TFR (5/1/2011)
Case 17-30998            Doc 36         Filed 12/04/18 Entered 12/04/18 14:43:42             Desc     Page
                                                    11 of 12



                                                 Total to be paid to priority claims:                  $0.00
                                                                Remaining balance:                   $797.49

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $128,474.60 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 0.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim       Proposed
                                                                    of Claim       Payments to       Amount
                                                                                         Date
           1 IRS                                                        $0.00            $0.00           $0.00
           2 Department Stores National Bank                          $859.61            $0.00           $5.34
           3 Jeremy and Adrian Frehner                           $121,147.88             $0.00        $752.01
           4 Department Stores National Bank                          $371.19            $0.00           $2.30
           5 Capital One, N.A.                                      $1,830.50            $0.00         $11.36
           6 Portfolio Recovery Associates, LLC                       $380.40            $0.00           $2.36
           7 Wells Fargo Bank, N.A.                                 $3,766.12            $0.00         $23.38
           8 Lone Peak Hospital                                       $118.90            $0.00           $0.74


                                Total to be paid to timely general unsecured claims:                 $797.49
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-TFR (5/1/2011)
Case 17-30998            Doc 36   Filed 12/04/18 Entered 12/04/18 14:43:42              Desc      Page
                                              12 of 12


        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                      $0.00
                                                          Remaining balance:                       $0.00




UST Form 101-7-TFR (5/1/2011)
